CRENSHAW, Judge. The sole issue J.R. raises in this appeal of the disposition order finding him guilty of burglary of an unoccupied dwelling and grand theft, but withholding adjudication, is the- inconsistency between the oral pronouncement and the written disposition and restitution orders. At sentencing> the court orally imposed restitution in the amount of “$450 joint and several.” However, the restitution order and the disposition order did not indicate that restitution was “joint and several.” It is well settled that the oral pronouncement controls over the written order. Rodriguez v. State, 223 So.3d 1053, 1054 (Fla. 2d DCA 2017). Because the written orders did not comport with the trial court’s unambiguous oral pronouncement, we remand for the orders to be corrected to accurately reflect the court’s oral pronouncement. See Albury v. State, 779 So.2d 423, 425 (Fla. 2d DCA 2000). Affirmed in part, reversed in part, and remanded with instructions. KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.